Robinson, J.,
delivered the opinion of the Court.
The appellant let the “Albion Hotel” to the appellee, for a term of three years, at an annual rent of $3400. During the first year’s tenancy, a hydraulic elevator was put in the building, and other improvements were made by the appellant at the request of the appellee. Besides these improvements, the appellee wanted the use of a room on the first floor of the Hotel, which had been rented as a store-room, and which was not included in the lease; and also the use of a dwelling house adjoining the Hotel and which belonged to the appellant. In consideration of the improvements thus made, and the use of the storeroom and dwelling house, the appellee agreed to pay a yearly rent of $4500, being $1100 more than the rent agreed upon in the original lease.
The elevator is run by water, and the water rates for the use of the water, amount to nearly seven hundred dollars a year. Nothing is said in the original lease, nor in the subsequent modification thereof, about the payment of water assessments, but the City Code provides that these assessments may be collected in the same manner as city taxes, and being obliged as tenant to pay the same the appellee contends she is entitled to recover of the appellant as landlord, the amount thus paid by her. The liability of the appellant as landlord for the payment of the usual and ordinary water rates, which by the City Code are assessed according to the front feet of the dwelling house or building, is not denied, but in the absence of an agreement to that effect, it is contended there is no implied obligation on the part of the appellant as landlord to pay for the extraordinary use of water in large quantities, such as is required in running an elevator. Here the elevator was put in the building at the special request of the tenant, and is used exclusively for her benefit and accommodation. Where water is thus used in large quantities the City Code provides that the quantity shall *356be ascertained by meter, the charge being at so much per hundred gallons; and the Act of 1882, chap. 225, authorizes the city authorities in such cases to make special contracts with persons or corporations, on such terms as they may deem proper. It might just as well be contended that there is an implied obligation on the part of a landlord to pay for water used by a steam engine for heating, or for any other purpose for the exclusive benefit of the tenant. By denying the liability of the appellant for the water rates charged in running the elevator, no injustice is done to the appellee in this case. By the original lease she agreed to pay a rent of $3400 a year. The improvements made by the appellant at her request, cost $6900, the interest on which is $414 per annum, and the annual rents of the store-room and dwelling house amounted to $1360, thus making the value of the additions $1774 a year. In consideration of which she agreed to pay an increase of rent of only $1100. Now if the appellant is to pay $650, the yearly water rates for water used in running the elevator, instead of $1100, she would get but $450 a year. But be this as it may, we see no ground on which the liability of the appellant in this case can be maintained for water used in running the elevator.
The written agreement between the parties being for the payment of $4500 a year for the demised premises, the appellee offered to prove, that during the negotiations for the proposed improvements and additions, the appellant verbally agreed to pay the water assessments for running the elevator. This evidence was clearly inadmissible. The agreement between the parties was reduced to writing, and parol evidence was,not admissible for the purpose of contradicting or varying the written contract. It is well settled, that where the lessor and lessee enter into a written agreement for the rent of property for a sum specified, parol evidence will not be received, either for the purpose of increasing or diminishing the sum so agreed upon.' The written contract must speak for itself.
*357Thus in Preston vs. Merceau, 2 Wm. Black., 1249, where there was a written agreement for a lease, by the terms of which the tenant was to pay a stated rent of £26 a year, parol evidence was held to be inadmissible to prove that the tenant in addition to the £26 agreed to pay also the ground rent on the premises, amounting to £2 12s. 6d. Blackstone, J., said, “ I am clearly of opinion that the Lord Chief Justice did right in rejecting this evidence. Here is a positive agreement that the tenant shall pay £26. Shall we admit proof that this means £28 12s. 6d.? We can neither alter the rent nor the term, the two things expressed in this agreement. With respect to collateral matters it might be different. He might show who is to put the house in repair, or the like concerning which nothing is said; but he cannot by parol evidence shorten the term to fourteen years or extend it to twenty-five years, or make the rent other thau £26 per annum.” And so in Greaves vs. Ashlin, 3 Camp., 426, where the memorandum of agreement specified the rent and terms, but omitted the words “clear of taxes,” the Court would not admit parol evidence to show that the rent was to be paid clear of taxes. The question was also fully considered in Rich vs. Jackson, 4 Brown Chan., 513, and reported in note to Townshend vs. Stangroom, 6 Ves., Jr., 333. In that case there was a written agreement for a lease for twenty-one years, at arental of £84 per annum. The tenantbeing obliged to pay £16 8s. land tax, and the assignee of the lessor having refused to allow the same in payment of rent, suit was brought in the Court of Common Pleas against the assignee to recover the amount thus paid, and parol evidence was offered to prove the tenant agreed to pay £84 a year clear of taxes; but the Court held the evidence to be inadmissible, and directed verdict to be given for the plaintiff for £16. Afterwards, upon a bill for specific performance of the verbal agreement filed by the assignee of the lessor, the Lord Chancellor said, “ The Court of Common Pleas *358rejected the parol evidence very properly. The parties, whatever had been the communication between them, had executed the matter by signing a written agreement. The construction of that agreement, it is impossible to doubt. It is a lease for twenty-one years at a rent of eighty guineas, is to paid twenty guineas quarterly. The execution of that undoubtedly is, that the tenant paying the rent pays twenty guineas, so much in money, and his land tax receipt, making up the twenty guineas. That being the certain, clear effect of the instrument, makes the whole of the contract upon the condition of that letting.” So here by the written agreement between the parties, the appellee agreed to pay a rent of $4500 a year, and parol evidence is not admissible to show that either before or at the time the contract was signed, the appellant agreed the appellee should pay $4500, less $650, the water-rates for water used in running the elevator.
(Decided 21st June, 1887.)
■ Cases may be found in which parol evidence has been admitted to prove a collateral agreement between the parties, provided it be not inconsistent with the terms of the written contract. As, for instance, where a lessor promises to put a house in repair, if the tenant will agree to rent the same. In such a case, the agreement is collateral; and in an action for a breach of it, parol evidence may be admitted to prove the parol collateral agreement. Mann vs. Nunn, 43 L. C. P., 241; Angell vs. Duke, L. R., 10 Q. B., 174. But such evidence will not be admitted if it be inconsistent with the written agreement between the parties.
The Court erred therefore in admitting the evidence offered by the appellee, and also in granting the several prayers of the appellee, and in refusing the prayer offered by the appellant.

Judgment reversed.

At.vbv, C. J., dissented on the second exception.